It seems to me that a salesman, who is told by the owner of premises not to come until sent for, cannot suddenly appear at the threshold, in the absence of the one with whom he was dealing, while the premises are in charge of one of limited authority, and merely by announcing his purpose of entering put upon the owner all the liability that may flow from a violation of the safe-place statute.
The burden which the law places upon the plaintiff in this situation to establish facts requiring defendant to come forward with his defense had not been lifted when the motion for a directed verdict was made.  I am of the opinion that the trial court solved the problem correctly.
I am authorized to state that Mr. Chief Justice ROSENBERRY joins in this dissent.
 *Page 1